DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power feed unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, at line 4, recites “indoor units has been interrupted” but should instead read --indoor units is interrupted-- for clarity.
Claim 1, at line 5, recites “power source has been interrupted” but should instead read --power source is interrupted-- for clarity.
Claim 1, at line 7, recites “when a predetermined device has been connected” but should instead read --when a predetermined device is connected-- for clarity.
Claim 1, at line 9, recites “at least one of functions” but should instead read --at least one function-- for clarity.
Claims 2-16 are objected to due to dependence from claim 1.
Claim 2, at line 3, recites “when the device that consumes power exceeding a predetermined threshold has been connected” but should instead read --when power consumed by the connected device exceeds a predetermined threshold-- for clarity and proper antecedent basis.
In claim 4 the phrase “when the device has been connected” should be deleted from the last line for clarity.
Claim 5 recites “a case where operation of the indoor unit has stopped with the device being connected to the indoor unit”. This limitation “the indoor unit” is unclear as claim 1 recites a plurality of indoor units, and thus it is not clear which 
In claim 8 the phrase “when the device has been connected” should be deleted from the last line for clarity.
In claim 9 the phrase “when the device has been connected” should be deleted from the last line for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsumori (EP 3 382 294).
	As to claim 1, Mitsumori discloses an air conditioning system 1A comprising:
	a refrigerant cycle including an outdoor unit 10 and a plurality of indoor units 20-1, 20-2;
	a power feed unit 27 that, in a case where a power source 241 for the indoor units 20-1, 20-2 is interrupted, feeds power from an auxiliary power source 271 to the indoor unit for which the power source 241 is interrupted (Fig. 2; paragraphs 30, 33-34, 38, and 41); and

	when a predetermined device 25 is connected to at least part of the plurality of indoor units and the power feed unit 27, the controller 24 performs deactivation of at least one function of the device 25 (paragraphs 13 and 43).
	As to claim 3, Mitsumori discloses performing notification of a state of the device by issuing a warning using a display, specifically the display 25 is turned off (paragraphs 13 and 43).
	As to claims 5 and 11, Mitsumori discloses continuing operation of the outdoor unit 10 in a case where operation of at least one indoor unit 20-1, 20-2 has stopped with the device being connected to the stopped indoor unit (Fig. 1: outdoor unit power is controlled by a separate breaker 102 and thus the outdoor unit 10 is operated in a scenario wherein one of the breakers 202-1 and 202-2 of the indoor units is opened).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori as applied above, and further in view of Baldassarre (US 2010/0019574).
	As to claim 2, Mitsumori does not explicitly teach deactivating a connected device with a power consumption that exceeds a predetermined threshold. However, 
	As to claim 6, Mitsumori, as modified, includes stopping operation of the indoor units and outdoor unit in a case where a predetermined anomaly has been detected in the refrigerant cycle (Baldassarre, Fig. 7, step 410).

Claims 4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori and Baldassarre as applied above, and further in view of Couperthwaite (US 2017/0356663).
	As to claim 4, Mitsumori teaches a drain pump (paragraph 25) but does not explicitly teach that the pump operates in conjunction with a humidifier. However, Couperthwaite teaches that it is known to operate a drain pump in conjunction with a humidifier (paragraph 92). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mitsumori to include a humidifier that operates in conjunction with the drain pump as claimed and taught by Couperthwaite because it would increase the capability of the system to meet user comfort demands.
	Mitsumori, as modified with Baldassarre and discussed above, includes deactivating a connected device with a power consumption that exceeds a predetermined threshold and thus the modified apparatus includes stopping conjunction between the humidifier and the drain pump.	
	As to claims 7-16, Mitsumori, as modified, also teaches the limitations of claims 7-16 for the same reasons as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763